DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 06/02/2022 in which claims 1-6, 8-31 are pending. Claim 7 was canceled.

Response to Amendment
Applicant’s Arguments/Remarks filed on 06/02/2022 with respect to independent claims 1 and 30 have been fully considered. Claims 1 and 30 include the allowable subject matter of claim 7, previously indicated in the Non-Final Office Action mailed on 03/14/2022. Thus, the 35 U.S.C. 102(a)(1) Claim Rejections for claims 1 and 30 has been withdrawn. Independent claim 11 has been amended but does not include the allowable subject matter of claim 7. Applicant’s Arguments/Remarks with respect to claim independent claim 23 have been fully considered but are not persuasive. Applicant’s arguments are addressed below. The independent claims 11 and 23 have not overcome the claim rejections as shown below.
Claims 1-6, 8-31 are pending.
Claim 7 was canceled.

Response to Arguments
Regarding independent claim 23, Applicant argues that Lunttila does not disclose the feature “transmitting, in an operating mode, reference signals according to a schedule associated with the operating mode” because Lunttila does not disclose the eNB transmitting a plurality of discovery signals and the eNB transmitting one or more discovery signals “according to” the dormant cell discovery UE procedures.
Examiner respectfully disagrees. Lunttila recites in paragraph [0060] “At 230, the UE can verify whether the discovery signal is sent by an active or a dormant cell. The verification can include performing one or more of the following operations”. As shown in Figs. 2 and 3, the operations 220, 231-239, 310 and 331-339 include the transmission of discovery signal (310), CSI-RS (337) and PRS (339) by the eNB and receiving/measuring of the discovery signal (220), CSI-RS (237) and PRS (239) by the UE (see also Lunttila, [0054], Fig. 2, [0057], [0059]-[0060], Fig. 3, [0065], [0067]). This shows that the eNB transmits a plurality of discovery signals, such as one or more PSS/SSS/CRS/CSI-RS/PRS.
Lunttila further recites in paragraph [0038] “During the dormancy period at 130, the eNodeB may still transmit, for example periodically, some downlink (DL) signals allowing for the UEs supporting the dormant mode to discover and measure the dormant cell”, paragraph [0046] “On the other hand, upon reporting the measurement results based on discovery signals, it can be beneficial for the eNB/ serving gateway (SGW)/ mobility management entity (MME) to know the state of the discovered cell… Certain embodiments, therefore, allow for the UE to distinguish whether the discovery signals correspond to a dormant (OFF) state or an active (ON) state of a cell”, paragraph [0058] “According to a fifth option, positioning reference signals (PRSs) may be used to enhance further cell detection during dormant times…. The cell PRS positions can be inferred from the cell PCI, which can be known after cell discovery”, and paragraph [0069] “A given eNB may be capable of performing all of the functions of both configuring the UE and receiving the measurement report, as well as providing signals that the UE can use to discover and verify the state of the eNB”. These paragraphs further show that the eNB transmits a plurality of discovery signals, such as one or more PSS/SSS/CRS/CSI-RS/PRS to the UE for discovery.

Lunttila further discloses that the eNB transmits discovery signal configuration to the UE in order to detect the discovery signals, where the discovery signal include one or more PSS/SSS/CRS/CSI-RS/PRS (Lunttila, Fig. 2, [0059]-[0061], Fig. 3, [0065]-[0068]). As shown above in paragraph [0138], Lunttila discloses that the eNB periodically transmits signals (discovery signals) allowing the UE to discover the eNB during the dormant state of the eNB. Lunttila further teaches that the UE uses scheduling in order to detect a signal (SIBx) which is transmitted periodically on a particular location (subframe) in each frame associated with the dormant state of the cell (Lunttila, [0057], [0067]). Lunttila also teaches that the CSI-RS and PRS are transmitted according to CSI-RS patterns and PRS positions during dormant times (Lunttila, [0058], [0068] “the eNB can signal a particular CSI-RS configuration that is associated with dormant cell discovery UE procedures. Moreover, at 339, the eNB can transmits and signal PRS, which is associated with dormant cell discovery UE procedures”). Thus, the signals are transmitted periodically at particular locations or subframes in each frame associated with the dormant cell.
Thus, based on the response to the arguments discussed above and the prior art of Lunttila, the independent claim 23 is rendered unpatentable. As a result the features of the claims are shown by the cited references as set forth below.

Claim Objections
Claims 1, 6, 10 and 30 are objected to because of the following informalities:
Claim 1 recites in line 14 “by a threshold amount” and it should be “by the threshold amount”.
Claim 6 recites in lines 1-2 “a measurement report including a measurement value” and it should be “the measurement report including the measurement value”.
Claim 10 recites in line 8 “by a threshold amount” and it should be “by the threshold amount”.
Claim 30 recites in line 17 “by a threshold amount” and it should be “by the threshold amount”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lunttila et al. (WO 2015/063253) (provided in the IDS), hereinafter “Lunttila”.

As to claim 11, Lunttila teaches a method of wireless communication performed by a control node (Lunttila, Fig. 2, [0059], Fig. 3, [0064], a method performed by an eNB in communication with a UE), comprising: 
transmitting, to a child node, a plurality of sets of reference signal identifiers (Lunttila, [0040]-[0041], Fig. 2, [0057]-[0062], Fig. 3, [0069], the UE detects the PCI transmitted by a cell/eNB, where the PCI is associated with reference signals (i.e. PRSs) of the cell. The eNB or base station in the cell configures the UE to measure other neighboring eNBs or cells), wherein each set of reference signal identifiers of the plurality of sets of reference signal identifiers identifies reference signals of candidate neighbor nodes associated with the set (Lunttila, [0040]-[0041], Fig. 2, [0057]-[0062], Fig. 3, [0069], each PCI is associated with reference signals (i.e. PRSs) of the cell. The eNB or base station in the cell configures the UE to measure other neighboring eNBs or cells, which indicates different PCIs), and wherein each candidate neighbor node associated with the set is in a same operating mode (Lunttila, [0040]-[0041], Fig. 2, [0057]-[0062], Fig. 3, [0069], the UE verifies whether the discovery signal is sent by an active or a dormant cell. The UE determines that the cells are dormant); 
transmitting, to the child node, a reporting configuration for the plurality of sets of reference signals based at least in part on transmitting the plurality of sets of reference signal identifiers (Lunttila, [0040]-[0041], [0062]-[0063], [0069], from the PCI the UE determines the transmitted CRS configuration for each measured cell, from which the UE do the RRM measurements, such as RSRP or RSRQ. [0053]-[0055], [0058], [0062], [0065], the UE reports measurements based on the configuration received from the eNB, where the measurements include RSRP, RSRQ, and the like for dormant and active cells. The cell indicates expected values for PRS to be used by the UE to measure and report the measurement report, where the measurements and report are for cells that are not dormant and are dormant. The UE performs the report based on eNB configuration);
receiving, from the child node, a measurement report based at least in part on transmitting the reporting configuration (Lunttila, [0040]-[0041], Fig. 2, [0057]-[0062], [0063], Fig. 3, [0069], the UE sends a measurement report to the eNB based on the expected values configured by the cell for the UE to measure and report. The UE reports measurements based on the configuration received from the eNB. See also [0053]-[0055], [0058], [0062], [0065]); and 
performing an action based at least in part on receiving the measurement report (Lunttila, [0050], Fig. 3, [0069], the eNB receives the measurement report and determines when dormant cells are to be reactivated).

As to claim 12, Lunttila teaches wherein the control node is a serving node of the child node, a wireless node connected to the serving node and the candidate neighbor nodes, or a central unit (Lunttila, [0069], Fig. 4, [0072], the eNB is a serving node of the UE, and the eNB is connected to other eNBs. Additionally, the eNB acts as a central unit for the UE).

As to claim 13, Lunttila teaches wherein the plurality of sets of reference signal identifiers includes a first set of reference signal identifiers associated with one or more candidate neighbor nodes in an active mode (Lunttila, [0040]-[0041], Fig. 2, [0057]-[0062], [0069], the PRS information is transmitted by the cell to the UE for verifying the active cell status of different neighboring eNBs or cells. [0054], a given discovery signal (PRS) is used for an active cell) and a second set of reference signal identifiers associated with candidate neighbor nodes in a power-saving mode (Lunttila, [0040]-[0041], Fig. 2, [0057]-[0062], [0069], the PRS information is transmitted by the cell to the UE for verifying the dormant cell status of different neighboring eNBs or cells. [0054], a given discovery signal (PRS) is used for a dormant cell)).

As to claim 14, Lunttila teaches wherein the action includes: 
selecting a candidate neighbor node associated with a reference signal included in the measurement report as a target node for a handover procedure, or 
modifying an operating mode of one or more candidate neighbor nodes based at least in part on the measurement report (Lunttila, [0050], Fig. 3, [0069], the eNB receives the measurement report and determines when dormant cells are to be reactivated).

As to claim 16, Lunttila teaches wherein modifying the operating mode of the candidate neighbor node causes the candidate neighbor node to modify at least one of: 
a periodicity associated with a schedule, 
a transmit power associated with transmitting signals from the candidate neighbor node, 
a beam sweep configuration of the candidate neighbor node, 
an availability of one or more functions that the candidate neighbor node is capable of performing (Lunttila, [0048], [0050], Fig. 3, [0069], the eNB receives the measurement report and determines when dormant cells are to be reactivated, allowing the dormant cell to transmit a PSS/SSS/CRS signal as the discovery signal), or 
a combination thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 17-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lunttila et al. (WO 2015/063253) (provided in the IDS), hereinafter “Lunttila” in view of Comsa et al. (WO 2011/085238) (provided in the IDS), hereinafter “Comsa”.

As to claim 15, Lunttila teaches wherein modifying the operating mode of the candidate neighbor node comprises: 
determining a current operating mode associated with the candidate neighbor node (Lunttila, [0047], [0050], Fig. 3, [0069], the eNB receives the measurement report and determines when dormant cells are to be reactivated. The mode of the cells (dormant or active) is determined and reported).

Lunttila teaches the claimed limitations as stated above. Lunttila does not explicitly teach the following features: regarding claim 15, transmitting, to the candidate neighbor node, an indication causing the candidate neighbor node to modify the current operating mode of the candidate neighbor node based at least in part on the current operating mode and the measurement report.

            However, Comsa teaches transmitting, to the candidate neighbor node, an indication causing the candidate neighbor node to modify the current operating mode of the candidate neighbor node based at least in part on the current operating mode and the measurement report (Comsa, Fig. 3, [0134]-[0138], the RNC/network transmits to the target cell a wake up CPICH signal (303) based on the measurement report received from the WTRU (301) and the target cell being dormant).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lunttila to have the features, as taught by Comsa in order to, from an energy saving perspective, reduce the power consumption of one or more NodeBs and determine when to put cells in power-saving mode and when to bring them back to the normal state (Comsa, [0008]).

As to claim 17, Lunttila teaches wherein the action includes modifying an operating mode of a candidate neighbor node associated with a reference signal identified in the measurement report (Lunttila, [0050], Fig. 3, [0069], the eNB receives the measurement report and determines when dormant cells are to be reactivated. The measurement report is associated with the PCI and discovery signals received (PRS, CSI-RS, etc.)).

Lunttila teaches the claimed limitations as stated above. Lunttila does not explicitly teach the following features: regarding claim 17, the method further comprising: 
receiving, from the child node, a second measurement report based at least in part on modifying the operating mode of the candidate neighbor node; and 
performing a second action based at least in part on receiving the second measurement report.

However, Comsa teaches the method further comprising: 
receiving, from the child node, a second measurement report based at least in part on modifying the operating mode of the candidate neighbor node (Comsa, Fig. 3, [0138], the UE transmits a second measurement report (306) to the RNC/network after the RNC/network wakes up the CPICH in the target cell); and 
performing a second action based at least in part on receiving the second measurement report (Comsa, Fig. 3, [0143], after receiving the second measurement report (306), the RNC/network transmits an activate state signal (308) to the target cell).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lunttila to have the features, as taught by Comsa in order to, from an energy saving perspective, reduce the power consumption of one or more NodeBs and determine when to put cells in power-saving mode and when to bring them back to the normal state (Comsa, [0008]).

Lunttila teaches the claimed limitations as stated above. Lunttila does not explicitly teach the following features: regarding claim 18, wherein the second action includes: 
selecting a candidate neighbor node associated with a reference signal identified in the second measurement report as a target node for a handover procedure, or 
modifying an operating mode of one or more candidate neighbor nodes based at least in part on the second measurement report.

As to claim 18, Comsa teaches wherein the second action includes: 
selecting a candidate neighbor node associated with a reference signal identified in the second measurement report as a target node for a handover procedure (Comsa, [0133], Fig. 3, [0138], [0143], the RNC/network performs a handover decision for the target cell based on the measurement report (306) associated with the reference signals (CPICH) transmitted by the target cell), or 
modifying an operating mode of one or more candidate neighbor nodes based at least in part on the second measurement report (Comsa, [0133], Fig. 3, [0138], [0143], after receiving the second measurement report (306), the RNC/network transmits an activate state signal (308) to the target cell).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lunttila to have the features, as taught by Comsa in order to, from an energy saving perspective, reduce the power consumption of one or more NodeBs and determine when to put cells in power-saving mode and when to bring them back to the normal state (Comsa, [0008]).

Lunttila teaches the claimed limitations as stated above. Lunttila does not explicitly teach the following features: regarding claim 19, wherein the action includes selecting a candidate neighbor node associated with a reference signal identified in the measurement report as a target node for a handover procedure, and 
wherein selecting the candidate neighbor node associated with the reference signal identified in the measurement report as the target node for a handover procedure is based at least in part on: 
information associated with the child node, 
information associated with the candidate neighbor node, 
the measurement report, or 
a combination thereof.

As to claim 19, Comsa teaches wherein the action includes selecting a candidate neighbor node associated with a reference signal identified in the measurement report as a target node for a handover procedure (Comsa, [0133], Fig. 3, [0138], [0143], the RNC/network performs a handover decision for the target cell based on the measurement report (306) associated with the reference signals (CPICH) transmitted by the target cell), and 
wherein selecting the candidate neighbor node associated with the reference signal identified in the measurement report as the target node for a handover procedure is based at least in part on: 
information associated with the child node (Comsa, Fig. 3, [0135], [0138], [0143], the handover decision to the target cell (307) is based on the information transmitted by the WTRU indicating that is in the vicinity of the dormant target cell (302)), 
information associated with the candidate neighbor node (Comsa, [0133], Fig. 3, [0138], [0143], the RNC/network performs a handover decision for the target cell based on the measurement report (306) associated with the reference signals (CPICH) transmitted by the target cell. The measurement report is information associated with the measurement of the target cell), 
the measurement report (Comsa, [0133], Fig. 3, [0138], [0143], the RNC/network performs a handover decision for the target cell based on the measurement report (306) associated with the reference signals (CPICH) transmitted by the target cell), or 
a combination thereof (Comsa, [0133], Fig. 3, [0135], [0138], [0143], the handover decision to the target cell is based on steps 302-306).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lunttila to have the features, as taught by Comsa in order to, from an energy saving perspective, reduce the power consumption of one or more NodeBs and determine when to put cells in power-saving mode and when to bring them back to the normal state (Comsa, [0008]).

Lunttila teaches the claimed limitations as stated above. Lunttila does not explicitly teach the following features: regarding claim 20, wherein the information associated with the child node includes: 
a location of the child node, 
a trajectory of the child node, 
a service level requested by the child node, or 
a combination thereof.

As to claim 20, Comsa teaches wherein the information associated with the child node includes: 
a location of the child node (Comsa, Fig. 3, [0135], [0138], [0143], the handover decision to the target cell (307) is based on the information transmitted by the WTRU indicating that is in the vicinity of the dormant target cell (302)), 
a trajectory of the child node (Comsa, [0119]-[0124], GPS or other type of location information, such as movement), 
a service level requested by the child node, or 
a combination thereof.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lunttila to have the features, as taught by Comsa in order to, from an energy saving perspective, reduce the power consumption of one or more NodeBs and determine when to put cells in power-saving mode and when to bring them back to the normal state (Comsa, [0008]).

Lunttila teaches the claimed limitations as stated above. Lunttila does not explicitly teach the following features: regarding claim 21, wherein the information associated with the candidate neighbor node includes: 
an operating mode of the candidate neighbor node, 
an operating mode history of the candidate neighbor node, 
a power state of the candidate neighbor node, 
a cost parameter for selecting the candidate neighbor node, or 
a combination thereof.

As to claim 21, Comsa teaches wherein the information associated with the candidate neighbor node includes: 
an operating mode of the candidate neighbor node (Comsa, [0119]-[0124], Fig. 3, [0135], [0138], [0143], in parameters in the measurement report includes energy saving mode or active normal state, trigger type (energy saving HNB), etc. for the target cell (HNB)), 
an operating mode history of the candidate neighbor node, 
a power state of the candidate neighbor node (Comsa, [0119]-[0124], Fig. 3, [0135], [0138], [0143], in parameters in the measurement report includes energy saving mode or active normal state, trigger type (energy saving HNB), etc. for the target cell (HNB)), 
a cost parameter for selecting the candidate neighbor node, or 
a combination thereof.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lunttila to have the features, as taught by Comsa in order to, from an energy saving perspective, reduce the power consumption of one or more NodeBs and determine when to put cells in power-saving mode and when to bring them back to the normal state (Comsa, [0008]).

As to claim 22, Lunttila teaches further comprising: 
determining an operating mode of a candidate neighbor node based at least in part on at least one of: 
information associated with one or more child nodes (Lunttila, [0048], [0050], Fig. 3, [0069]-[0070], the network/eNB determines the reactivation of the dormant neighboring eNB/cell based on the measurement report received from the UE), or 
information associated with a network in which the candidate neighbor node and the control node are located (Lunttila, [0048], [0050], Fig. 3, [0069]-[0070], Fig. 4, [0072], the network/eNB determines the reactivation of the dormant neighboring eNB/cell based on the measurement report received from the UE. The measurement report is associated with the system where the neighboring eNB/cell and the eNB are located).

Lunttila teaches the claimed limitations as stated above. Lunttila does not explicitly teach the following features: regarding claim 22, transmitting, to the candidate neighbor node, an operating mode configuration indicating the operating mode of the candidate neighbor node.

However, Comsa teaches transmitting, to the candidate neighbor node, an operating mode configuration indicating the operating mode of the candidate neighbor node (Comsa, Fig. 3, [0134]-[0138], the RNC/network transmits to the target cell a wake up CPICH signal (303) based on the measurement report received from the WTRU (301) and the target cell being dormant. [0138]-[0144], the RNC/network transmits to the target cell an activate state signal).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lunttila to have the features, as taught by Comsa in order to, from an energy saving perspective, reduce the power consumption of one or more NodeBs and determine when to put cells in power-saving mode and when to bring them back to the normal state (Comsa, [0008]).

As to claim 23, Lunttila teaches a method of wireless communication performed by a neighbor node (Lunttila, Fig. 2, [0059], Fig. 3, [0064], Fig. 4, [0072], a method performed by a second eNB/neighboring eNB in communication with a UE and first eNB), comprising: 
transmitting, in an operating mode, reference signals according to a schedule associated with the operating mode (Lunttila, Fig. 2, [0059]-[0060], the neighboring cell/eNB transmits a discovery signal while in active or dormant. [0054], the discovery signal is one or more of PSS/SSS/CRS/CSI-RS/PRS. . [0057], Fig. 3, [0065], [0067], Additionally, signals are transmitted in a particular location (subframe) associated with dormant cell discovery procedures).

Lunttila teaches the claimed limitations as stated above. Lunttila further discloses that the first eNB determines to reactivate the dormant cell/eNB based on the measurement report received from a UE (Lunttila, [0048], [0050]). Lunttila does not explicitly teach the following features: regarding claim 23, receiving, from a control node, an indication of an action performed by the control node; and 
modifying the operating mode of the neighbor node based at least in part on receiving the indication from the control node.

However, Comsa teaches receiving, from a control node, an indication of an action performed by the control node (Comsa, Fig. 3, [0134]-[0138], the RNC/network transmits to the target cell a wake up CPICH signal (303) based on the measurement report received from the WTRU (301)); and 
modifying the operating mode of the neighbor node based at least in part on receiving the indication from the control node (Comsa, Fig. 3, [0134]-[0138], based on the wake up CPICH message received from the RNC (303), the target cell activates its CPICH (304)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lunttila to have the features, as taught by Comsa in order to, from an energy saving perspective, reduce the power consumption of one or more NodeBs and determine when to put cells in power-saving mode and when to bring them back to the normal state. (Comsa, [0008]).

As to claim 24, Lunttila teaches wherein the operating mode includes: 
an active operating mode (Lunttila, Fig. 2, [0059]-[0060], the neighboring cell/eNB transmits a discovery signal while in active or dormant), or 
a power-saving operating mode (Lunttila, Fig. 2, [0059]-[0060], the neighboring cell/eNB transmits a discovery signal while in active or dormant).

As to claim 25, Lunttila teaches wherein the operating mode of the neighbor node is based at least in part on information associated with one or more child nodes (Lunttila, [0053]-[0054], [0060]-[0063], the dormant or active state of the neighboring cell is based on the measurements performed by the UE).

As to claim 26, Lunttila teaches further comprising: 
transmitting, to the control node, an indication of the schedule associated with the operating mode (Lunttila, [0054], [0055], [0057], Fig. 3, [0065], [0067], the eNB transmits X2 signaling to the eNBs/UE with information indicating the location associated with dormant cell discovery procedure for dormant cells, such as a discovery signal (CRS, CSI-RS, PRS) located in a fixed subframe. The UE performs the measurements based on the discovery signals (CRS, CSI-RS, PRS) and SIBx received from each cell with corresponding PCI at the location indicated (subframe), and transmits the measurement report to the eNB).

Lunttila teaches the claimed limitations as stated above. Lunttila further discloses that the first eNB determines to reactivate the dormant cell/eNB based on the measurement report received from a UE (Lunttila, [0048], [0050]), but not based on the indication received from the control node. Lunttila does not explicitly teach the following features: regarding claim 27, wherein modifying the operating mode of the neighbor node includes at least one of: 
modifying a periodicity associated with the schedule, 
modifying a transmit power associated with transmitting the reference signals, 
modifying a beam sweep configuration of the neighbor node, 
modifying an availability of one or more functions that the neighbor node is capable of performing, or 
a combination thereof.

As to claim 27, Comsa teaches wherein modifying the operating mode of the neighbor node includes at least one of: 
modifying a periodicity associated with the schedule, 
modifying a transmit power associated with transmitting the reference signals (Comsa, Fig.3, [0137]-[0138], the target cell wakes up the CPICH based on message received from the RNC (303) and starts transmitting CPICH or reference signals), 
modifying a beam sweep configuration of the neighbor node, 
modifying an availability of one or more functions that the neighbor node is capable of performing (Comsa, Fig.3, [0137]-[0138], the target cell wakes up the CPICH based on message received from the RNC (303) and starts transmitting CPICH or reference signals. [0143]-[0144], Also, the target cell starts performing the handover with the RNC and WTRU), or 
a combination thereof (Comsa, Fig.3, [0137]-[0138], [0143]-[0144], the target cell wakes up based on steps 303 and 308).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lunttila to have the features, as taught by Comsa in order to, from an energy saving perspective, reduce the power consumption of one or more NodeBs and determine when to put cells in power-saving mode and when to bring them back to the normal state (Comsa, [0008]).

As to claim 28, Lunttila teaches wherein the operating mode is a power-saving mode (Lunttila, Fig. 2, [0059]-[0060], Fig. 4, [0072], the neighboring cell/eNB transmits is dormant).

Lunttila teaches the claimed limitations as stated above. Lunttila further discloses that the first eNB determines to reactivate the dormant cell/eNB based on the measurement report received from a UE (Lunttila, [0048], [0050]). Lunttila does not explicitly teach the following features: regarding claim 28, wherein the indication of the action performed by the control node indicates that the control node selected the neighbor node as a target node for a handover procedure, and 
wherein modifying the operating mode of the neighbor node comprises: 
changing the operating mode of the neighbor node to an active mode.

However, Comsa teaches wherein the indication of the action performed by the control node indicates that the control node selected the neighbor node as a target node for a handover procedure (Comsa, [0133], Fig. 3, [0138], [0143], the RNC/network performs a handover decision (307) for the target cell based on the measurement report (306) associated with the reference signals (CPICH) transmitted by the target cell), and 
wherein modifying the operating mode of the neighbor node comprises: 
changing the operating mode of the neighbor node to an active mode (Comsa, [0133], Fig. 3, [0138], [0143], after receiving the second measurement report (306), the RNC/network transmits an activate state signal (308) to the target cell).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lunttila to have the features, as taught by Comsa in order to, from an energy saving perspective, reduce the power consumption of one or more NodeBs and determine when to put cells in power-saving mode and when to bring them back to the normal state. (Comsa, [0008]).

Lunttila teaches the claimed limitations as stated above. Lunttila further discloses that the first eNB determines to reactivate the dormant cell/eNB based on the measurement report received from a UE (Lunttila, [0048], [0050]). Lunttila does not explicitly teach the following features: regarding claim 29, wherein the indication of the action performed by the control node indicates a different operating mode for the neighbor node, 
wherein modifying the operating mode of the neighbor node comprises: 
modifying the operating mode of the neighbor node to the different operating mode; and 
transmitting reference signals according to a schedule associated with the different operating mode.

As to claim 29, Comsa teaches wherein the indication of the action performed by the control node indicates a different operating mode for the neighbor node (Comsa, Fig. 3, [0135]-[0138], the RNC/network transmits to the target cell a wake up CPICH signal (303), where the cell is dormant), 
wherein modifying the operating mode of the neighbor node comprises: 
modifying the operating mode of the neighbor node to the different operating mode (Comsa, Fig. 3, [0135]-[0138], the target cell receives the wake up CPICH signal (303) and activates its CPICH); and 
transmitting reference signals according to a schedule associated with the different operating mode (Comsa, Fig. 3, [0135]-[0138], [0202], the target cell receives the wake up CPICH signal (303), activates its CPICH and transmits CPICH or reference signals based on a schedule).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lunttila to have the features, as taught by Comsa in order to, from an energy saving perspective, reduce the power consumption of one or more NodeBs and determine when to put cells in power-saving mode and when to bring them back to the normal state (Comsa, [0008]).

Allowable Subject Matter
Claims 1-6, 8-10 and 30-31 will be allowed after amending the claim objections presented above.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding independent claim 1, the closest prior art Lunttila teaches a method performed by a UE, where the UE detects the PCI transmitted by a cell, and the PCI is associated with reference signals (i.e. PRSs) of the cell (Lunttila, [0040]-[0041], Fig. 2, [0057]-[0062], [0069]). The eNB or base station in the cell configures the UE to measure other neighboring eNBs or cells. Each PCI is associated with reference signals (i.e. PRSs) of the cell. The eNB or base station in the cell configures the UE to measure other neighboring eNBs or cells, which indicates different PCIs. The UE verifies whether the discovery signal is sent by an active or a dormant cell. The UE determines that the cells are dormant. Then, the UE sends a measurement report to the eNB based on the reference signals (PRS) and SIBx received from each cell with corresponding PCI.

After careful consideration and search of the present claimed invention, the examiner finds the limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, as for independent claim 1 the claimed limitations of “A method of wireless communication performed by a child node, comprising:
receiving an indication of a plurality of sets of reference signal identifiers, wherein each set of reference signal identifiers of the plurality of sets of reference signal identifiers identifies reference signals of candidate neighbor nodes associated with the set, and wherein each candidate neighbor node associated with the set is in a same operating mode;
determining that a measurement value, of a reference signal of the reference signals, exceeds one or more measurement values, of one or more other reference signals of the reference signals, by a threshold amount; and
transmitting a measurement report, including the measurement value of the reference signal, based at least in part on determining that the measurement value, of the reference signal, exceeds one or more measurement values, of the one or more other reference signals, by a threshold amount” are considered to be allowable in combination with the rest of the claimed limitations. Consequently, the prior art fails to anticipate or render the distinct features of the independent claim 1 obvious. The same rationale applies to independent claim 30 disclosing similar features as independent claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473